Exhibit 10.52

EXELON CORPORATION

EXECUTIVE DEATH BENEFITS PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page ARTICLE 1 TITLE AND PURPOSE    1 ARTICLE 2 DEFINITIONS    1
ARTICLE 3 ELIGIBILITY AND PARTICIPATION    3   Section 3.1.   Eligibility    3  
Section 3.2.   Participation    3 ARTICLE 4 AMOUNT AND PAYMENT OF BENEFITS    3
  Section 4.1.   Supplemental Death Benefits for Participant who Dies While
Employed or While Receiving Salary Continuation Payments    3   Section 4.2.  
Benefits for Participant who Dies After Retirement    3   Section 4.3.   Timing
of Payment of Benefit    4   Section 4.4.   Distribution of Policy    4  
Section 4.5.   Beneficiary Designation    4   Section 4.6.   No Benefits if
Employment Terminates for any Reason other than Death Prior to Retirement    4
ARTICLE 5 ADMINISTRATION    4   Section 5.1.   In General    4   Section 5.2.  
Claims Procedure    5   Section 5.3.   Notices and Other Communications    6  
Section 5.4.   Records    6 ARTICLE 6 MISCELLANEOUS    7   Section 6.1.  
Non-Assignability    7   Section 6.2.   Company as Agent for Employers    7  
Section 6.3.   Employment Non-Contractual    7   Section 6.4.   Unfunded
Benefits    7   Section 6.5.   Governing Law    7   Section 6.6.   Gender and
Plurals    7 ARTICLE 7 AMENDMENT    8   Section 7.1.   Amendment    8  
Section 7.2.   Termination of the Plan    8 ARTICLE 8 CONTINUANCE BY A SUCCESSOR
   8

 

i



--------------------------------------------------------------------------------

EXELON CORPORATION

EXECUTIVE DEATH BENEFITS PLAN

ARTICLE 1

TITLE AND PURPOSE

The title of this plan shall be “Exelon Corporation Executive Death Benefits
Plan.” The purpose of this Plan is to provide supplemental death benefits to
selected executives of the Employers. The benefits made available under this
Plan are in addition to any death benefits provided under other plans maintained
by the Employers. The benefits provided under this Plan are welfare benefits,
and the Plan is intended to be an employee welfare benefit plan under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). These
benefits shall be separate and apart from and not in any way dependent upon,
connected to or related to any retirement benefits provided by the Employers and
shall not be deemed to be benefits under an “employee pension benefit plan” as
that term is defined in ERISA.

ARTICLE 2

DEFINITIONS

As used herein the following words and phrases shall when capitalized herein
have the following respective meanings.

(A) Beneficiary. The person or persons entitled to receive a benefit under the
Plan in the event of the death of a Participant, determined pursuant to
Section 4.5 (relating to Beneficiary designation).

(B) Company. Exelon Corporation, a Pennsylvania corporation, or any corporation
which shall succeed to the business of such corporation and adopt the Plan
pursuant to Article 8 (relating to continuance by a successor).

(C) Effective Date. The effective date of the Plan shall be January 1, 2003.

(D) Employee. An individual whose relationship with an Employer is, under common
law, that of an employee.

(E) Employer. The Company and each subsidiary or affiliate of the Company whose
Executives are selected to participate in this Plan.

(F) Executive. An Employee who is in Band E7 or above.



--------------------------------------------------------------------------------

(G) Final Base Salary. The regular base salary paid by an Employer to a
Participant during the final year of such Participant’s employment by an
Employer, increased by all amounts not includible in such Participant’s regular
base salary solely on account of his or her election to have compensation
reduced pursuant to any qualified cash or deferred arrangement described in
section 401(k) of the Internal Revenue Code of 1986, as amended (the “Code”) or
a cafeteria plan as defined in section 125 of the Code, in either case,
maintained by an Employer, but excluding amounts paid for overtime, payments
made under an annual or quarterly incentive plan and any reimbursements or other
allowances for automobile, relocation, travel or education expenses (even if
includible in the Participant’s regular base salary).

(H) Participant. An Executive employed by the Company or one of its subsidiaries
or affiliates designated as a Participant by the Board of Directors of the
Company, or a duly authorized designee. The names of participants appear in
Schedule A to the Plan.

(I) Plan. The plan herein set forth, as from time to time amended.

(J) Plan Administrator. The person designated as the Plan Administrator pursuant
to Section 5.1 (A) or such other person, partnership or corporation designated
by the Company.

(K) Policy. A life insurance policy on the life of a Participant pursuant to
which the Company is designated as the beneficiary and which may be used to
provide funds to the Company in order to provide the benefits under the Plan.

(L) Retirement. Termination of employment under circumstances that entitle a
Participant to retiree medical benefits under the Exelon Corporation Employee’s
Medical Expense Plan or termination or employment that is otherwise deemed by
the Plan Administrator, in its sole discretion, to be a “retirement” for
purposes of this Plan; provided that, in the event that a Participant terminates
employment pursuant to a salary continuation program maintained by an Employer,
such Participant shall not be considered to have terminated employment for
purposes of this Plan or had a Retirement until payments under such salary
continuation program cease.

(M) Target Incentive. The target award that is established for the Participant
with respect to the final year of such Participant’s employment by an Employer
under each incentive pay plan maintained by an Employer.

 

2



--------------------------------------------------------------------------------

ARTICLE 3

ELIGIBILITY AND PARTICIPATION

Section 3.1. Eligibility. Individual participation in the Plan shall be
determined in the sole and absolute discretion of the Senior Vice President and
Chief Human Resources Officer of the Company, or his designee, and shall be
limited to designated Executives. The Company in its sole and absolute
discretion may determine that any individual is no longer eligible to
participate in this Plan.

Section 3.2. Participation. Each Executive who is eligible to be a Participant
hereunder shall be required as a condition of participation to execute such
forms and documents as the Company or its duly authorized designee may require
from time to time.

ARTICLE 4

AMOUNT AND PAYMENT OF BENEFITS

Section 4.1. Supplemental Death Benefits for Participant who Dies While Employed
or While Receiving Salary Continuation Payments. In the event that a Participant
dies while employed by an Employer or while receiving payments under a salary
continuation program maintained by an Employer, the Participant’s Beneficiary
shall receive a lump sum payment in an amount equal to the sum of:

(A) Two times the total of the Participant’s Final Base Salary and Target
Incentive; and

(B) An amount (the “Gross-Up Payment”) such that after payment by the
Participant’s Beneficiary of all taxes on benefits paid under this Plan,
including, without limitation, any income taxes imposed upon the Gross-Up
Payment, the Participant’s Beneficiary retains an amount of the Gross-Up Payment
equal to all incomes taxes imposed upon the amount described in clause
(A) above.

Section 4.2. Benefits for Participant who Dies After Retirement. Unless the
Participant has received a distribution pursuant to Section 4.4 (relating to
distribution of Policy) prior to his or her death, in the event that a
Participant dies after Retirement, the Participant’s Beneficiary shall receive a
lump sum payment in an amount equal to the sum of:

(A) The total of the Participant’s Final Base Salary and Target Incentive; and

(B) An amount (the “Gross-Up Payment”) such that after payment by the
Participant’s Beneficiary of all taxes on benefits paid under this Plan,
including, without limitation, any income taxes imposed upon the Gross-Up
Payment, the Participant’s Beneficiary retains an amount of the Gross-Up Payment
equal to all incomes taxes imposed upon the amount described in clause
(A) above.

 

3



--------------------------------------------------------------------------------

Section 4.3. Timing of Payment of Benefit. The lump sum payment payable under
Section 4.1 or 4.2 shall be paid as soon as administratively practicable after
the Company receives notice of the Participant’s death.

Section 4.4. Distribution of Policy. In the event that, after a Participant has
a Retirement and prior to the Participant’s death, the Company holds a Policy
insuring the Participant’s life, the Company may, in its sole discretion,
distribute to the Participant the Policy as soon as practicable after the date
the Policy is fully paid-up. Upon distribution of the Policy to a Participant,
no benefits shall be payable under the Plan with respect to such Participant.

Section 4.5. Beneficiary Designation. Each Participant may designate one or more
Beneficiaries to receive the benefits provided under this Plan in the event of
his or her death. A Participant may from time to time, without the consent of
any Beneficiary, change or cancel any such designation. Such designation and
each change therein shall be made in the form prescribed by the Company and
shall be filed with the Company. If no Beneficiary has been designated by a
deceased Participant, or the designated Beneficiary has predeceased the
Participant, any benefits payable under this Plan shall be paid (i) to the
surviving spouse of such deceased Participant, if any, or (ii) if there shall be
no surviving spouse, to the surviving children of such deceased Participant, if
any, in equal shares, or (iii) if there shall be no surviving spouse or
surviving children, to the executor or administrator of the estate of such
deceased Participant, or (iv) if no executor or administrator shall have been
appointed for the estate of such deceased Participant within six months
following the date of the Participant’s death, in equal shares to the person or
persons who would be entitled under the intestate succession laws of the state
of the Participant’s domicile to receive the Participant’s personal estate. The
marriage of a Participant shall be deemed to revoke any prior designation of a
Beneficiary made by him or her and a divorce shall be deemed to revoke any prior
designation of the Participant’s divorced spouse if written evidence of such
marriage or divorce shall be received by the Company before distribution shall
have been made in accordance with such designation. If, within a period of three
years following any Participant’s death, the Company in the exercise of
reasonable diligence has been unable to locate the person or persons entitled to
benefits under the plan in respect of such Participant, the rights of such
person or persons shall be forfeited and the Company shall pay such benefit or
benefits to the person or persons next entitled thereto under the succession
prescribed by this Section.

Section 4.6. No Benefits if Employment Terminates for any Reason other than
Death Prior to Retirement. If a Participant’s employment is terminated, either
by an Employer or by the Participant for any reason other than death or
Retirement, no benefits shall be paid under this Plan to the Participant or his
or her Beneficiary.

ARTICLE 5

ADMINISTRATION

Section 5.1. In General. (A) The Company shall be the named fiduciary of the
Plan. The Vice President, Employee Health and Benefits of the Company shall be
the Plan Administrator of this Plan and shall be responsible for the
administration of the provisions of the Plan.

 

4



--------------------------------------------------------------------------------

(B) The Plan Administrator shall have the duty and authority to interpret and
construe the Plan in regard to all questions of the status and rights of
Participants and other persons under the Plan and the manner, time, and amount
of payment of any distributions under the Plan. Benefits shall be paid under the
Plan to a Participant or Beneficiary only if the Plan Administrator, in its sole
discretion, determines that such Participant or Beneficiary is entitled to them.
Decisions by the Plan Administrator shall be final and binding upon all parties
to the extent permitted by law. Each Employer shall, from time to time, upon
request of the Plan Administrator, furnish to the Plan Administrator such data
and information as the Plan Administrator shall require in the performance of
its duties.

(C) The Company may designate any person, partnership or corporation to carry
out any of the responsibilities of the Plan Administrator. Any such designation
shall be reduced to writing and such writing shall be kept with the records of
the Plan. The Plan Administrator may employ accountants, counsel, and other
consultants and may employ clerical assistance as it may require in carrying out
the provisions of this Plan.

(D) The Board of Directors of the Company, or its designee, shall have the
authority in its discretion to identify the Executives of each of the Employers
who are eligible to participate in this Plan.

Section 5.2. Claims Procedure. Any Beneficiary who believes he or she is
entitled to benefits in an amount greater than those which he or she has
received or any Participant who believes he or she is entitled to a distribution
of an insurance policy that he or she has not received may file a claim with the
Plan Administrator. Such a claim shall be in writing and state the nature of the
claim, the facts supporting the claim, the amount claimed, and the address of
the claimant. The Plan Administrator shall review the claim and, unless special
circumstances require an extension of time, within 90 days after receipt of the
claim, give notice to the claimant, either in writing by registered or certified
mail or in an electronic notification, of the Plan Administrator’s decision with
respect to the claim. Any electronic notice delivered to the claimant shall
comply with the standards imposed by applicable Regulations. If the Plan
Administrator determines that special circumstances require an extension of time
for processing the claim, the claimant shall be so advised in writing within the
initial 90-day period and in no event shall such an extension exceed 90 days.
The extension notice shall indicate the special circumstances requiring an
extension of time and the date by which the Plan Administrator expects to render
the benefit determination. The notice of the decision of the Plan Administrator
with respect to the claim shall be written in a manner calculated to be
understood by the claimant and, if the claim is wholly or partially denied, the
Plan Administrator shall notify the claimant of the adverse benefit
determination and shall set forth the specific reasons for the adverse
determination, the references to the specific Plan provisions on which the
determination is based, a description of any additional material or information
necessary for the claimant to perfect the claim, an explanation of why such
material or information is necessary, and a description of the claim review
procedure under the Plan and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
Section 502 of ERISA following an adverse benefit determination on review. The
Plan Administrator shall also advise the claimant that the claimant or the
claimant’s duly authorized representative may request a

 

5



--------------------------------------------------------------------------------

review by the Senior Vice President and Chief Administrative Officer of the
Company of the adverse benefit determination by filing with the Senior Vice
President and Chief Administrative Officer of the Company, within 60 days after
receipt of a notification of an adverse benefit determination, a written request
for such review. The claimant shall be informed that, within the same 60-day
period, he or she (a) may be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits and (b) may submit to
the Senior Vice President and Chief Administrative Officer of the Company
written comments, documents, records and other information relating to claim for
benefits. If a request is so filed, review of the adverse benefit determination
shall be made by the Senior Vice President and Chief Administrative Officer of
the Company within, unless special circumstances require an extension of time,
60 days after receipt of such request, and the claimant shall be given written
notice of the Senior Vice President and Chief Administrative Officer of the
Company’s final decision. If the Senior Vice President and Chief Administrative
Officer of the Company determines that special circumstances require an
extension of time for processing the claim, the claimant shall be so advised in
writing within the initial 60-day period and in no event shall such an extension
exceed 60 days. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Senior Vice President
and Chief Administrative Officer of the Company expects to render the
determination on review. The review of the Senior Vice President and Chief
Administrative Officer of the Company shall take into account all comments,
documents, records and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The notice of the final
decision shall include specific reasons for the determination and references to
the specific Plan provisions on which the determination is based and shall be
written in a manner calculated to be understood by the claimant.

Section 5. 3. Notices and Other Communications. All notices, reports and
statements given, made, delivered or transmitted to a Participant, Beneficiary
or any other person entitled to or claiming benefits under the Plan shall be
deemed to have been duly given, made or transmitted when mailed by first class
mail with postage prepaid and addressed to the Participant, Beneficiary or such
person at the address last appearing on the records of the Company. A
Participant, Beneficiary or other person may record any change of his address
from time to time by written notice filed with the Company.

Written directions, notices and other communications from Participants,
Beneficiaries or any other person entitled to or claiming benefits under the
Plan to the Employers or the Company shall be deemed to have been duly given,
made or transmitted either when delivered to such location as shall be specified
upon the forms prescribed by the Company for the giving of such directions,
notices and other communications or when mailed by first class mail with postage
prepaid and addressed as specified upon such forms.

Section 5. 4. Records. The Company shall keep a record of all of its proceedings
and shall keep or cause to be kept all books of account, records and other data
as may be necessary or advisable in its judgment for the administration of the
Plan.

 

6



--------------------------------------------------------------------------------

ARTICLE 6

MISCELLANEOUS

Section 6.1. Non-Assignability. It is a condition of the Plan, and all rights of
each Participant and any other person entitled to benefits hereunder shall be
subject thereto, that no right or interest of any Participant or such other
person in the Plan shall be assignable or transferable in whole or in part,
either directly or by operation of law or otherwise, including, but not by way
of limitation, execution, levy, garnishment, attachment, pledge or bankruptcy,
but excluding rights or interests arising by reason of death or mental
incompetency, and no right or interest of any Participant or other person in the
Plan shall be liable for, or subject to, any obligation or liability of such
Participant or other person, including claims for alimony or the support of any
spouse or child.

Section 6.2. Company as Agent for Employers. Each Employer agrees that the
Company shall act as such Employer’s agent in respect of the Plan to exercise on
its behalf all of the powers and authorities hereby conferred upon the Company
by the terms of the Plan, including, but not by way of limitation, the power to
amend and terminate the Plan.

Section 6.3. Employment Non-Contractual. The Plan shall not be interpreted as
conferring any right upon any Employee to continue in employment.

Section 6.4. Unfunded Benefits. Nothing in this Plan shall be interpreted as
requiring any Employer to set aside any of its assets for the purpose of funding
its obligation under this Plan. No person entitled to benefits under this Plan
shall have any right, title or claim in or to any specific assets of any
Employer, but shall have the right only as a general creditor of his Employer to
receive benefits from his Employer on the terms and conditions herein provided.
Notwithstanding the foregoing, the Company may, in order to provide funds to the
Company to satisfy its obligations hereunder, purchase a policy insuring the
life of each Participant pursuant to which the Company is the beneficiary of
proceeds thereunder. Except as provided in Section 4.4 (relating to distribution
of Policy), no Participant or Beneficiary shall have any rights whatsoever with
respect to any such Policies.

Section 6.5. Governing Law. This Plan shall be construed and enforced under the
laws of the State of Illinois.

Section 6.6. Gender and Plurals. Wherever used in the plan, words of the
masculine gender shall include both the masculine or feminine gender, and,
unless the context otherwise requires, words in the singular shall include the
plural, and words in the plural shall include the singular.

 

7



--------------------------------------------------------------------------------

ARTICLE 7

AMENDMENT

Section 7.1. Amendment. The Company may at any time and from time to time amend
or modify the Plan by written instrument duly adopted by the Board of Directors
of the Company. Any such amendment or modification shall become effective on or
as of such date as the Company shall determine and may apply to Participants in
the Plan and their Beneficiaries at the effective date thereof as well as to
future Participants and their Beneficiaries, provided, however, that no such
amendment shall adversely affect the rights under the Plan of any person to
receive or be entitled to receive benefits such person has accrued under the
Plan as of the date the amendment is adopted.

Section 7.2. Termination of the Plan. The Company may at any time terminate the
Plan by resolution adopted by its Board of Directors to that effect, provided,
however, that such termination shall not adversely affect the rights under the
Plan of any person to receive or be entitled to receive benefits such person has
accrued under the Plan as of the date the resolution is adopted.

ARTICLE 8

CONTINUANCE BY A SUCCESSOR

In the event that any Employer shall be reorganized by way of merger,
consolidation, transfer of assets or otherwise, so that another corporation
other than an Employer shall succeed to all or substantially all of such
Employer’s business, such successor corporation may be substituted for such
Employer under the Plan by adopting the Plan. If, within 90 days following the
effective date of any such reorganization, such successor corporation shall not
have elected to become a party to the Plan, or if the Employer shall adopt a
plan of complete liquidation other than in connection with a reorganization, the
Plan shall be automatically terminated with respect to Employees of such
Employer as of the close of business on the 90th day following the effective
date of such reorganization or as of the close of business on the date of
adoption of such plan of complete liquidation.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Exelon Corporation has caused this Plan to be executed by
its duly authorized officers on this 18th day of December, 2003.

 

EXELON CORPORATION By:  

/s/ S. Gary Snodgrass

Title:   Senior Vice President   Chief Human Resources Officer

Attest:

__________________________________

 

9